United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, COLORADOWYOMING PERFORMANCE CLUSTER,
Denver, CO, Employer
__________________________________________
Appearances:
Gregory A. Hall, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-2063
Issued: June 12, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 12, 2011 appellant, through his attorney, timely filed an application for
review from the March 16, 2011 merit decision of the Office of Workers’ Compensation
Programs (OWCP) concerning his wage-earning capacity. The Board assigned Docket No.
11-2063.
OWCP accepted that on January 25, 1991 appellant, then a 34-year-old letter carrier,
sustained herniated L4-5 and L5-S1 discs. The claim was later expanded to include a
consequential pain disorder and major depressive disorder. At the time of his January 25, 1991
work injury, appellant was working on a full-time basis for the employing establishment.1
On July 21, 2004 appellant returned to a light-duty work as a modified letter carrier for
the employing establishment, working four hours per day for a total of 20 hours per week. In an
August 6, 2010 decision, OWCP reduced appellant’s compensation based on its determination
that his actual earnings in the modified letter carrier position fairly and reasonably represented

1

Appellant’s regular work schedule was 6:30 a.m. to 3:00 p.m., Tuesday through Saturday.

his wage-earning capacity.2 In a March 16, 2011 decision, an OWCP hearing representative
affirmed OWCP’s August 6, 2010 decision.
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 Section 8115(a) of FECA provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageCompensation payments are based on the wage-earning capacity
earning capacity.4
determination and it remains undisturbed until properly modified.5
OWCP’s Procedure Manual provides that the factors to be considered in determining
whether the claimant’s work fairly and reasonably represented his wage-earning capacity include
the kind of appointment and the tour of duty. The manual states that reemployment may not be
considered suitable when the actual earning job is part time, unless the claimant was a part-time
worker at the time of injury.6
OWCP found that appellant’s actual earnings in part-time reemployment for 20 hours per
week fairly and reasonably represented his wage-earning capacity. Appellant was a full-time
worker at the time of his January 25, 1991 work injury. As the above-noted procedure makes
clear, the Director of OWCP has determined that, when the tour of duty is not at least equivalent
to that of the job held at the time of injury, OWCP will not consider the reemployment suitable
for a wage-earning capacity determination. The Board finds, therefore, that OWCP abused its
discretion in determining appellant’s wage-earning capacity based on a part-time position.7 The
Board will reverse OWCP’s March 16, 2011 decision.

2

In a September 22, 2004 decision, OWCP reduced appellant’s compensation based on its determination that his
actual earnings as a modified letter carrier fairly and reasonably represented his wage-earning capacity. In a June 8,
2006 decision, the Board set aside OWCP’s September 22, 2004 decision noting that OWCP had not adequately
explained the basis for its wage-earning capacity determination. Docket No. 05-1901 (issued June 8, 2006).
3

See Katherine T. Kreger, 55 ECAB 633 (2004); 5 U.S.C. § 8115 (regarding determination of wage-earning
capacity).
4

See 5 U.S.C. § 8115.

5

See 5 U.S.C § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
7

O.V., Docket No. 11-98 (issued September 30, 2011); S.M., Docket No. 10-2382 (issued September 28, 2011).

2

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

